                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                               SOUTHERN DIVISION
                              Case No.: 7:18-cv-00169-BO

__________________________________________
                                          )
JIMMY EDWARDS, ROBERT HUNT and            )
DOLORES HUNT, and CLIFFORD                )
MCKELLAR, JR. and EMMA MCKELLAR           )
on behalf of themselves and all others    )
similarly situated,                       )
                                          )
                  Plaintiffs,             ) STIPULATION OF VOLUNTARY
                                          ) DISMISSAL WITHOUT PREJUDICE
                  v.                      )
                                          ) Fed. R. Civ. P. 41(a)(1)
CSX CORPORATION, CSX                      )
TRANSPORTATION, INC., and CSX             )
INTERMODAL TERMINALS, INC.                )
                                          )
                  Defendants.             )
__________________________________________)



       Pursuant to Federal Rule of Civil Procedure 41(a)(1), the parties hereby stipulate that

plaintiffs’ claims against defendants CSX Corporation and CSX Intermodal Terminals, Inc. are

voluntarily dismissed without prejudice. Plaintiffs’ claims against defendant CSX

Transportation, Inc. remain pending.




          Case 7:18-cv-00169-BO Document 19 Filed 11/16/18 Page 1 of 3
November 16, 2018                         Respectfully submitted,



/s/ Matthew E. Lee                         /s/ April N. Ross
Daniel K. Bryson                           April N. Ross
Scott C. Harris                            N.C. State Bar No. 35478
Matthew E. Lee                             Scott L. Winkelman
WHITFIELD BRYSON & MASON, LLP              Crowell & Moring LLP
900 West Morgan Street                     1001 Pennsylvania Avenue NW
Raleigh, NC 27603                          Washington, D.C. 20004
                                           Telephone: (202) 624-2500
Joel R. Rhine                              Facsimile: (202) 628-5116
RHINE LAW FIRM, P.C.                       Email: aross@crowell.com
1612 Military Cutoff Road, Ste. 300        Email: swinkelman@crowell.com
Wilmington, NC 28403
                                           Counsel for CSX Transportation, Inc. and CSX
Counsel for Plaintiffs                     Intermodal Terminals, Inc., by Special
                                           Appearance

                                           /s/ Henry L. Kitchin, Jr.
                                           Henry L. Kitchin, Jr.
                                           N.C. State Bar No. 23226
                                           MCGUIREWOODS LLP
                                           Post Office Box 599 (28402)
                                           Wilmington, North Carolina 28401
                                           Telephone: (910) 254-3800
                                           Facsimile: (910) 254-3900
                                           Email: hkitchin@mcguirewoods.com

                                           Counsel for CSX Transportation, Inc. and CSX
                                           Intermodal Terminals, Inc.




          Case 7:18-cv-00169-BO Document 19 Filed 11/16/18 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I hereby certify that on this 16th day of November, 2018, a true and correct copy of the

foregoing Stipulation of Voluntary Partial Dismissal Without Prejudice will be served on counsel of record

by the Court’s Case Management / Electronic Case Filing (“CM/ECF”) system.




                                           /s/ April N. Ross
                                           April N. Ross
                                           Counsel for CSX Transportation, Inc. and CSX
                                           Intermodal Terminals, Inc., by Special Appearance




          Case 7:18-cv-00169-BO Document 19 Filed 11/16/18 Page 3 of 3
